DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 21-27 and 32-40 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of an entire application can be made without serious burden.  This is not found persuasive because species I is about method of programming data without pre-read and species II is about programming circuit with logic circuit to determine if the data should be reverted or not before programming. Two species relate to different art area, therefore more searching burden is requited.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21-27 and 32- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al (9,058,162).
	With respect to claim 21, Adachi et al disclose a method comprising: receiving a dedicated command to a memory from a controller (100, Fig.1 or 200, Fig.2); responsive to memory cells in a number of groups of resistance variable memory cells being in a first state (Fig.4B teaches L state, state of being all erased) and receipt of the dedicated command (write command), writing a user data pattern to a target group of the number of groups without first determining states of the cells in the target group (user data pattern are written through program mask, Fig.4B, se col.10, lines 51-64).
	With respect to claims 22-23, Adachi et al disclose the user data pattern is comprised of data values corresponding to the first state (L state) and data values corresponding to a second state (H state), wherein first state represents a reset state (erase state or L state, see col.10, lines 19-35).
	With respect to claims 24-26, Adachi et al disclose only writing portions of the user data pattern having a second state (a portion of data are programmed through program mask, Fig.4B) using set signals (col.10, lines 36-50), wherein user data are resistance variable memory cells (col.1, lines 35-65).
	With respect to claim 27, Adachi et al disclose responsive to memory cells in the number of groups of resistance variable memory cells being in the first state and receipt of the dedicated command, refraining from applying voltage pulses to a second portion of the target group of resistance variable memory cells (see Fig.4B).
	With respect to claim 32, Adachi et al disclose an apparatus, comprising: a memory comprising an array of resistance variable memory cells (301, Fig.1 and Fig.2); and a controller (340, 350, Fig.2) configured to: write all cells in a number of groups of the resistance variable memory cells to a first state (L sate, state of being all erased, Fig.4B), changing, to the first state, only those cells currently in a second state without use of a first user data pattern; and after all the cells in the number of groups are in the first state, write, in response to a dedicated command received to the memory from a different 
	With respect to claim 33, Adachi et al disclose the controller configured to, in association with writing all cells in the number of groups to the first state, apply reset signals to only those cells currently in the second state (when pre-processing to be omitted, the erase mask is used to erase cells in the second state, see Fig.7).
	With respect to claims 34-35, Adachi et al disclose the controller configured to, in association with writing the second user data pattern to the target group, apply write signals only to cells that are to be written to the second state (see Fig.4B and Fig.6).
	With respect to claim 38, Adachi et al disclose the controller is further configured to store a mask corresponding to the second user data pattern in a buffer (S921, Fig.6) in response to the dedicated command before writing the second user data pattern to the target group (S922, Fig.6).
	With respect to claim 39, Adachi et al disclose the controller is further configured to read the buffer (330, Fig.3) and apply set signals to cells based on the mask (program mask in Fig.4B).
	With respect to claim 40, Adachi et al disclose the controller is further configured to write all cells in the number of groups of the resistance variable memory cells to the first state via a background operation (see Fig.4B).

Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Lee et al (US 2014/0016397) disclose a program circuit with pre-read operation (Fig.16).



	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/10/2022